DETAILED ACTION
The following is a Notice of Allowance in response to the Examiner’s Amendment per telephonic interviews with Paul Fournier (Reg. No. 41,023) on 5 February 2021 and 12 February 2021.  Claims 1-3 and 5-7 have been amended.  Claim 4 was previously cancelled.  Claims 1-3 and 5-7 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in the interviews with Paul Fournier (Reg. No. 41,023) on 5 February 2021 and 12 February 2021.

The application has been amended as follows: 


Claims
1.  (Currently Amended) A plant-analyzing computer in which a plant analyzer is implemented and which comprises an auxiliary storage device and a processor,
wherein the auxiliary storage device is configured to store programs are read out by the processor,
wherein the processor is configured to execute the programs 
	acquire state quantities of a turbine using a sensor; 
	calculate an operable time at an over firing operation of the turbine based on a design life of the turbine and the state quantities; 
	calculate a Mahalanobis distance based on a calculated heat balance, wherein the calculated heat balance is a state quantity 
	determine whether or not the over firing operation of the turbine is possible by the Mahalanobis distance and the operable time, and
determine results of the over firing operation should not be carried out when the operable time is less than a predetermined time and ; and 
output proposal information indicating the results on a display. 

2.  (Currently Amended)  The plant-analyzing computer according to claim 1, 
	wherein the processor is further configured to execute the programs and control the plant analyzer to determine whether or not the over firing operation of the 

3.  (Currently Amended)  The plant-analyzing computer according to claim 1, wherein the processor is further configured to execute the programs and control the plant analyzer to:
	[[to]] calculate a history variable with respect to a history of the state quantities; and 
	[[to]] calculate the operable time at the over firing operation of the turbine based on a history variable corresponding to the design life of the turbine and the calculated history variable. 

4.  (Canceled)   

5.  (Currently Amended)  The plant-analyzing computer according to claim 1, 
wherein the processor is further configured to execute the programs and control the plant analyzer to detect a fault of the turbine based on the Mahalanobis distance calculated. 

6.  (Currently Amended)  A plant analysis method causing a processor of a plant-analyzing computer in which a plant analyzer is implemented to execute steps of: 
	acquiring state quantities of a turbine including a temperature of the turbine using a sensor; 

	calculating a Mahalanobis distance based on a calculated heat balance, wherein the calculated heat balance is a state quantity 
	determining whether or not the over firing operation of the turbine is possible by the Mahalanobis distance and the operable time,
wherein, in the step of determining, determine results of the over firing operation should not be carried out when the operable time is less than a predetermined time, and ; and
output proposal information indicating the results on a display. 
7.  (Currently Amended)  A non-transitory computer-readable computer medium storing programs are read out by a processor of a plant-analyzing computer in which a plant analyzer is implemented and that causes the processor to execute: 
	acquiring state quantities of a turbine using a sensor; 
	calculating an operable time at an over firing operation of the turbine based on a design life of the turbine and the state quantities; 
	calculating a Mahalanobis distance based on a calculated heat balance, wherein the calculated heat balance is a state quantity 

determining results of the over firing operation should not be carried out when the operable time is less than a predetermined time and ; and 
output proposal information indicating the results on a display.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications; e.g. U.S. Patent Publication No. 2003/0149547 A1 discloses a failure diagnosis method and failure diagnosis system using a group controller or CIM, which manages a manufacturing apparatus from a higher level of a manufacturing process and performs control of the manufacturing apparatus using a network; U.S. Patent Publication No. 2010/0198555 A1 discloses a plant state monitoring method which monitors an operation state of a plant by using a Mahalanobis distance based on a plant state amount; and U.S. Patent Publication No. 2019/0018384 A1 discloses a state quantity acquiring unit configured to acquire a state quantity of a turbine including a temperature of the turbine.

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the combination of the specifics of a plant analyzer computer, method and non-transitory computer-readable computer medium thereof, comprising of a processor controlling a plant analyzer to calculate an operable time at an over firing of a turbine .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to state acquisition and abnormality detection devices.

U.S. Patent Publication No. 2018/0328290 A1 discloses a turbine analysis device includes a state quantity acquiring unit configured to acquire a state quantity of a turbine, the state quantity including a temperature of the turbine.



U.S. Patent Publication No. 2020/0410042 A1 discloses an abnormality detection device that detects an abnormality of a target device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117